DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plane" in the 6th to the last line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what plane is considered “the plane” in which the locking element lies as the locking element lies on or in many different planes.  For this reason the scope of claim 1 is unclear.  For the purpose of examination it is assumed that a plane in which the locking element lies is considered to be a plane that intersects at least a portion of the locking element.
Claims 2-7 and 9 are rejected as depending from claim 1 and therefore incorporating the indefinite scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (DE 29921906 U1) in view of Visenzi (EP 0887250 A2).
Regarding claim 1, Ho discloses a fastening system for fastening a bag (11) or a top-box to a support structure (Fig. 3) integrally connected to a motorcycle (noting the device capable of being used on a motorcycle or motorized bicycle), comprising a plate (20) configured to be stably fixed to said support structure integrally connected to the motorcycle, a counter-plate (12) stably fixed to a bag (11) or top-box and able to be removably associated with said plate (Fig. 9), wherein said counter-plate comprises a plurality of fastening teeth (13) and said plate comprises a corresponding number of housing seats (21/22) which are each configured to receive one of said fastening teeth, said housing seats each comprising an insertion segment configured to allow the insertion of a corresponding tooth following a substantially orthogonal approach movement of the counter-plate to the plate, and a sliding segment for fastening said tooth in the corresponding housing seat following the relative translation of said counter-plate with respect to said plate (noting the third to last paragraph of the translation), said counter-plate further comprising at least one closure device (15) able to be actuated by the user and adapted to selectively prevent the relative translation movements of said 
Ho does not specifically disclose said closure device in turn comprising a lock cylinder inserted in a containment cylinder in turn inserted in a dedicated closing case, said closure device also comprising a dedicated key for the actuation of said lock cylinder and a locking element connected to said lock cylinder and rotatable by means of a rotation of said key, Or the opening housing the locking element when said counter-plate and said plate are coupled and said key of said locking device is brought into closure position.
Visenzi teaches the ability to have a support for a case on a motorcycle including a closure device a lock cylinder (noting the core of the lock portion 24) inserted in a containment cylinder (24) in turn inserted in a dedicated closing case (noting the housing in which 24 is located), said closure device also comprising a dedicated key (25) for the actuation of said lock cylinder and a locking element (26) connected to said lock cylinder and rotatable by means of a rotation of said key (Figs. 6 and 7) and an opening (27) housing the locking element (Fig. 6) when a counter-plate and a plate are coupled and said key of said locking device is brought into closure position.
It would have been obvious to one having ordinary skill in the art to take the device of Ho and replace the closure device (15/29) with one similar to closure device of Visenzi including the locking mechanism and a locking element communicating with a locking groove via rotation of a locking cylinder because such a change would help 
Modified Ho discloses discloses said locking element in turn comprises a locking tooth (noting the lower distal end of portion 26 of Visenzi) that projects from said locking element in a direction orthogonal to the plane in which said locking element lies (in this case the locking element is considered to lie on a plane extending into the page and along vertically along the length of the key and down the center of the lock cylinder) and in that said plate comprises an opening (27) configured so as to receive said locking element when said counter-plate and said plate are coupled and said key of said locking device is brought into closure position (Fig. 6), so that said locking tooth interferes with said plate preventing the decoupling of the counter-plate from the plate.
Regarding claim 2, modified Ho discloses said closure device can be actuated by the user between an open position (noting Visenzi Fig. 7, whereby locking element 26 is removed from a corresponding locking groove 27) that allows the relative translation movement of the counter-plate with respect to the plate so that said fastening teeth can be withdrawn from said housing seats allowing the separation of said counter plate from said plate (as demonstrated by Ho when the closure device is unlocked), and a closed position in which the relative movement of said counter-plate with respect to said plate is prevented, and said teeth are stably held in said seats and the counter-plate is stably associated with said plate.
Regarding claim 3, modified Ho discloses said fastening teeth (13) are configured like a hook, with a first segment that joins to said counter-plate and projects from it in a direction substantially orthogonal to the plane in which the counter-plate lies, 
Regarding claim 4, modified Ho disclose each of said housing seats has an insertion segment (21) having, on the plane defined by said plate, a substantially quadrangular profile, and a sliding segment (22) that joins to said insertion segment and that has, on the plane defined by said plate, a substantially elongated profile having a width suitable for allowing the sliding of said tooth in said sliding segment in order to carry out the fastening of the counter-plate and of the plate following the relative translation of said counter-plate with respect to said plate.
Regarding claim 5, modified Ho discloses said fastening teeth (13), and said housing seats, are four in number (Fig. 1).
Regarding claim 6, modified Ho discloses each of said fastening teeth has said second segment oriented according to the same direction (noting a forward to backward direction) and facing the same way (noting a closed end facing the closure device 15 and an open end facing opposite the closure device).
Regarding claim 7, modified Ho discloses said counter-plate is fixed to said bag by means of a plurality of screws or rivets (18).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (DE 29921906 U1) in view of Visenzi (EP 0887250 A2) as applied to claim 1 above, and further in view of Calvin (US 5,638,709 A).
Regarding claim 9, modified Ho does not specifically disclose said closure device further comprises a positioning system for positioning the locking element comprising at 
Calvin teaches the ability to have a closure device comprising a positioning system (40) for positioning a locking element comprising at least one first locking hole (noting an instance of 58) and a second locking hole (noting another instance of 58) obtained on said locking element (Fig. 5B) and positioned so as to constitute end stops for the rotation of said locking element in the closed and open position, respectively, of the closure device, said positioning system also comprising at least one locking ball (60) configured to selectively interfere with said first and second locking holes under the thrust of a spring (59) to provide a detent to maintain the lock in the locked and unlocked positions.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Ho and use the teaching of Calving and include the spring, ball and hole portions because such a change would provide a detent to maintain the lock in the locked and unlocked positions unless the key is purposefully turned by the user thereby preventing the accidental unlocking of the device in a situation where a key is accidently left in the lock cylinder.

Response to Arguments
Applicant's arguments filed 5 January 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the combination of Ho fails to teach or suggest a locking tooth that projects from the lacking element in a direction orthogonal to the plane in which the locking element lies, as claimed.  Applicant asserts that Visenzi fails to cure this deficiency because Visenzi discloses a completely different system and does not teach “an opening (27) housing the locking element (Fig. 6) when a counter-plate and a plate are coupled and said key of said locking device is brought into closure position” Examiner respectfully disagrees. Examiner notes there are structural differences between the Visenzi reference and the however, Visenzi demonstrates a similar locking system whereby including a locking cylinder and dedicated key as well as including a locking element and locking tooth which interacts with an opening and prevents relative sliding between a set of plates. It is noted a similar cylinder and lock mechanism of Visenzi applied to the device of Ho would prevent the portions from sliding relative to one another. Further replacing the closure device of Ho (15/29) with a locking system would help prevent the device from being removed from the by an unwanted user. Applicant asserts that there is no locking tooth at all in Visenzi, projecting in orthogonal direction from the plane in which the locking member 26 lies. Examiner respectfully disagrees and notes the tooth is considered to be the distal most portion of what is noted as 26, and it extends at least some distance in some dimension orthogonal to a plane that at least partially intersects the portion of 26 that is adjacent the locking cylinder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734